Citation Nr: 0921367	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture to the right second metatarsal.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Brother


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2006, June 2007, and 
January 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran presented testimony before the RO in October 2007 
and the Board in April 2009.  The transcripts have been 
associated with the claims folder.  The issues on appeal have 
been recharacterized as they appear on the cover page of the 
instant decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Disability due to service connected residuals of a 
fracture of the right second metatarsal is productive of no 
more than subjective complaints of pain with walking.  It has 
not been shown to be comparable to a moderate foot injury.  
There is some varus deformity, but there is no evidence of 
malunion or nonunion of the second metatarsal or tarsal 
bones, and no evidence of arthritis at this location.

3.  A May 1956 rating decision previously denied the 
Veteran's claim of entitlement to service connection for a 
back injury.  The Veteran did not perfect his appeal and the 
decision became final.  

4.  While evidence submitted since the May 1956 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a back 
disability.  

5.  Bilateral hearing loss was not incurred during the 
Veteran's active military service nor did it manifest in the 
year following separation from said service.

6.  As the Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, he is not presumed to have been 
exposed during his period of service to an herbicide agent 
and thus, he is not afforded the presumptions for diabetes 
mellitus under 38 C.F.R. §§  3.307, 3.309.  Diabetes mellitus 
was not incurred during the Veteran's active military service 
or for years thereafter, and diabetes mellitus has not been 
related by competent medical evidence to any aspect of the 
Veteran's period of service.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture to the right second metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);    38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4. 71a, including Diagnostic Codes 5283, 
5284   (2008).

2.  Evidence received since the final May 1956 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a back disability, is not new and 
material, and the Veteran's claim for that benefit is not 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

3.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385  (2008).

4.  The criteria for the establishment of service connection 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in January 
2006, May 2006, April 2007, September 2007, and July 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Specifically, the April 2007 letter notified the Veteran that 
in order to substantiate a claim for higher rating he must 
show that the foot condition had increased in severity.  The 
January 2006 and May 2006 letters notified the Veteran that 
his claim for a back disability had been previously denied in 
May 1956 and the reasons for the prior denial.   Notice 
pursuant to the Dingess decision was sent in May 2006 and 
September 2007.  

The Board is aware of the Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) dealing with notice required in 
claims for increased ratings.  The June 2007 rating decision 
and October 2007 statement of the case (SOC) set forth the 
specific criteria for rating the Veteran's right foot 
condition.  In July 2008, the Veteran was additionally 
notified that disability ratings ranged from zero to as much 
as 100 percent depending upon the specific disability.  The 
applicable rating criteria under Diagnostic Codes 5283 and 
5284 involving the foot were attached.  The Veteran has been 
notified of evidence necessary to substantiate the claim for 
a higher evaluation.  He has repeatedly indicated that he had 
no additional information to submit in support of his claim.  
His statements regarding the current symptoms associated with 
the foot disability show the affects of the disability on his 
daily life.  As he has been provided sufficient notice, no 
further analysis as to the adequacy of the notice in that 
regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service private and 
VA treatment records, reports of VA examinations dated 
between 1956 and 2007, and the transcripts from the hearings 
conducted before the RO in October 2007 and the Board in 
April 2009.  The Veteran has not identified any other 
evidence which has not been obtained.

The Board notes the Veteran testified that his foot 
disability has worsened and that a new examination is in 
order to properly rate the service connected residuals of a 
fractured right second metatarsal.  The Veteran was afforded 
VA examinations in March 2006 and May 2007 in connection with 
increased rating claim.  Generally, when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

In this case, however, there is no evidence beyond the 
contentions of the Veteran and his representative that the 
Veteran's right foot disability has gotten worse since his 
last VA examination. Cf. Caffrey, 6 Vet. App. at 381.  While 
the veteran has voiced complaints of pain and difficulty 
walking, these were contentions raised early on in the appeal 
and for the most part, these symptoms were not found to be 
localized in the right second metatarsal on the last VA 
examination.  (Emphasis added).  Moreover, there are VA 
outpatient treatment records dated into 2008, which contain 
some objective findings with respect to the right foot.  As 
such, the Board finds that the May 2007 VA examination and 
more recent findings are adequate for rating purposes.  There 
is enough evidence in the claims file to render a decision on 
the merits regarding the increased rating claim, and a new 
examination is not in order.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Increased Rating Claim for Residuals of a Fracture to 
Right Second Metatarsal

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection for a fractured old healed 
right second metatarsal was granted in a May 1956 rating 
decision.  A noncompensable rating was assigned effective 
January 1956.  It has been rated as noncompensable ever 
since.  

The Veteran filed the instant claim of entitlement to a 
compensable rating in March 2007.  By way of the June 2007 
rating action, the RO denied the benefits sought.  The 
Veteran disagreed with the continued noncompensable rating 
and initiated the instant appeal.

At the outset, it is important to note that the location of 
the inservice fracture has been clearly identified in 
multiple service treatment records as a fracture in the 
second metatarsal of the right foot.  Service connection was 
awarded for the residuals of this specific fracture.  

The residuals of the Veteran's fractured right second 
metatarsal have been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, as noncompensable.  Under this code 
section, foot injuries are rated as follows: moderate, 10 
percent; moderately severe, 20 percent; and severe, 30 
percent.  38 C.F.R. § 4.71a.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Under Diagnostic Code 5283, tarsal, or metatarsal bones, 
malunion of, or nonunion of, are rated as follows: moderate, 
10 percent; moderately severe, 20 percent; and severe, 30 
percent.  38 C.F.R. § 4.71a.

Based on its review of the medical evidence, the Board finds 
that a compensable rating under Diagnostic Code 5283, or any 
other applicable code for the Veteran's residuals of the 
right second metatarsal, including Diagnostic Code 5284, is 
not warranted.  38 C.F.R. §§ 4.7, 4.71a.  

The Board notes that while the current medical evidence 
clearly shows that the veteran suffers from problems 
involving his right foot, the objective medical findings just 
as clearly show that the disabling problems are not related 
to the service-connected disability due to the residuals of 
the veteran's inservice fracture to the second metatarsal.  
While the Veteran has gait abnormality, severe foot placement 
problems, and neurological problems in the right foot, the 
objective evidence of record clearly shows that this 
symptomatology is not localized in the second metatarsal.  As 
such, it is not related to the residuals of the inservice 
fracture at that location.  Moreover, on multiple occasions, 
VA examiners have opined that any current problems in the 
right foot are not sequelae consistent with the service-
connected second metatarsal fracture.  A review of the 
pertinent medical evidence, discussed below, lays this out in 
more detail. 

VA outpatient treatment records dated between 2003 and 2006, 
for the most part, show treatment for routine diabetic care.  
The Veteran did complain of right foot pain in December 2003.  
X-rays were negative for a fracture.  There was slight 
ecchymotic discoloration of the second to fourth toes and 
over the dorsum.  There was no edema or erythema.  The 
Veteran was found to have questionable tendonitis or 
tenosynovitis of the right foot.  There were some complaints 
of foot numbness in February 2003; the numbness was felt to 
be related to the history of diabetes mellitus.  In July 
2004, the provider felt that neuropathy should be ruled out 
based on complaints of foot numbness. 

Upon VA examination in March 2006, the Veteran complained of 
pain, but did not identify pain as localized to the cite of 
the inservice fracture.  The examiner noted the Veteran did 
not seek treatment for his second metatarsal, but rather for 
routine foot care.  He denied the use of corrective shoes or 
inserts.  On inspection of the right foot, there was no 
obvious swelling or erythema noted.  There was no tenderness 
elicited in the second metatarsal area.  The neurovascular 
system and sensation were intact.  There was no callous 
formation.  The arch was well maintained on standing and 
squatting.  

The Veteran was unable to rise on his toes or heels secondary 
to the back condition. There were no hammertoes, clawfoot, or 
other deformities noted.  The examiner noted the Veteran did 
injure his right ankle 20 years prior.  X-rays showed 
degenerative disease in the first metatarsophalangeal joint 
only.  The second metatarsal had some varus deformity.  The 
examiner concluded there were no residuals of the fractured 
right second metatarsal. 

Upon VA examination in May 2007, the Veteran complained of 
not being able to walk.  He endorsed use of a cane due to 
right leg and back pain.  He complained of prickly and sharp 
pain at the dorsum of the right toe.  He also indicated that 
it went from his foot anteriorly and proximally up through 
his knee and then to the right hip.  Pain was said to be 
daily.  He denied any further injury to the foot or surgery.  
Physical examination of the foot was negative for swelling or 
erythema.  There was hair growth on both feet.  Pulses were 
palpable.  Hallux valgus was to 30 degrees on the right.  

Protective sensation was variable throughout the plantar and 
dorsal surface of the foot.  There were no callosities on the 
dorsal surface.  There was a plantar callosity on the right 
first metatarsal and fifth metatarsal.  There was no 
hammertoe or claw deformity.  There was no clonus.  Babinski 
was negative.  

Range of motion showed weakness in the right foot with trace 
plantar flexion and dorsiflexion.  However, with passive 
range of motion there was dorsiflexion to five degrees and 
plantar flexion to 30 degrees.  The right foot was supinated 
while ambulating.  There was no valgus deformity observed.  
The Board finds it pertinent that the examiner found that the 
fracture of the right second metatarsal was well healed with 
no posttraumatic arthritis seen.  The examiner found no 
residuals regarding the second metatarsal joint.  

The examiner commented that gait abnormality with severe foot 
placement changes with limited ankle motion was not related 
to the second metatarsal fracture.  This finding was also 
quite important in assessing the severity of the veteran's 
service-connected disability.  While the reported impairment 
was secondary to pain, the pain was not localized to the 
second metatarsal head, which was the service connected 
condition.  Right sided weakness and diffuse right sided pain 
were found not to be localized to the second metatarsal 
joint.  The neurologic findings were not sequelae consistent 
with a second metatarsal fracture.  

The examiner also indicated that the radiographic findings 
did not demonstrate abnormalities related to the second 
metatarsal.  The examiner concluded that abnormalities 
observed on the foot and gait inspection were less likely 
than not related to the second metatarsal fracture.  Finally, 
the examiner concluded that an opinion as to functional 
changes due to a flare-up would be resorting to mere 
speculation. 

VA outpatient treatment records dated in July 2007 show the 
Veteran complained of root foot pain with dorsal extension 
and plantar flexion.  The foot x-ray showed degenerative 
changes of the first metatarsal.  (Emphasis added).  The 
absence of any showing of arthritis at the location of the 
inservice fracture is another key finding in this case.  

The Veteran was diagnosed with polyneuropathy secondary to 
diabetes mellitus.  There were additional complaints of foot 
pain in November 2007.  An April 2008 foot x-ray remained 
unchanged.  An entry dated in July 2008 also contains 
complaints of right forefoot pain.  There was no erythema or 
edema found.  The provider noted that the orthotic shoes were 
slightly confining at the midfoot, the location of the pain.  

In short, the objective medical evidence of record does not 
show that the Veteran has any compensable residuals of an 
inservice fracture involving the second metatarsal of the 
right foot.  While the objective medical findings show 
problems involving the right foot, these problems were traced 
to other non service related causes, and not to the inservice 
fracture.
  
In light of the above, the Board finds that there is no basis 
for assignment of an evaluation, to include "staged" 
ratings, other than the noncompensable rating which has been 
assigned.  See Hart, supra.   The evidence of record does not 
show evidence of either a comparable moderate foot injury or 
malunion or nonunion of the second metatarsal or tarsal 
bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.  

At this juncture, the Board would note that the May 2007 
radiographic report showed "stable mild degenerative joint 
disease of the tarsal and tarsometatarsal joints," which 
prompted consideration of the Veteran's foot disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for post-traumatic 
arthritis.  However, a follow-up foot x-ray in July 2007 was 
obtained, which clarified the location of the mild 
degenerative joint disease, showing mild degenerative changes 
in the first metatarsal phalangeal joint only.  A prior 
radiographic report dated in January 2006 also showed that 
degenerative disease was limited to the first metatarsal 
only.  

Later reports dated in October 2007 and April 2008 noted 
degenerative changes, but they were of both feet, and the 
specific joints were not listed on either foot.  Moreover, 
the radiologist indicated that they were no interval changes 
since the prior studies.  The Board notes again that prior 
studies found arthritis in the first metatarsal only.   
Finally, even assuming there remains some debate as to the 
presence of arthritis in the second metatarsal, which the 
Board does not find, the May 2007 VA examiner made it clear 
that impairment secondary to pain was not localized to the 
location of the service-connected second metatarsal head.  
For these reasons, a higher rating for painful motion due to 
arthritis would not be warranted under Diagnostic Code 5010.  
38 C.F.R. § 4.71a.

The Board also considered the Veteran's credible complaints 
of pain experienced in right foot; however, any functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, and weakness, were not shown by the 
evidence of record.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While the 
Veteran clearly endorsed pain during VA examination in 2007 
and in VA outpatient treatment records dated thereafter, as 
delineated above, pain was not found to be localized to the 
second metatarsal.  The examiner indicated that to 
specifically delineate any additional functional loss due to 
flare-ups, would result in mere speculation.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected residuals of a 
fractured right second metatarsal presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In this regard, the Board notes that disability due 
to the residuals of a fracture to the right second metatarsal 
has not required frequent inpatient care, nor has it by 
itself markedly interfered with employment.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  The assigned noncompensable rating adequately 
compensates the Veteran for the nature and severity of his 
residuals of a fracture to the right second metatarsal.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  New and Material Claims for Back Disability

By way of a 1956 decision, the RO denied a claim for service 
connection for a back disorder.  The veteran did not perfect 
an appeal, and the 1956 decision is final.

The Board must address the issue of whether new and material 
evidence has been received since the last final decision, 
because this determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Here, the Veteran seeks to reopen a claim for service 
connection for a back disability denied by the RO in May 
1956.  At this juncture, the Board notes that in a May 1987 
rating decision the RO denied a claim of entitlement to 
"arthritis."  The denial was upheld by the Board in October 
1989.  While reference was made to the Veteran's current back 
disability, ankylosing spondylitis, the issue under appeal 
was limited to arthritis.  The Board finds that in order to 
afford the Veteran the broadest scope of review, the Board 
has considered the May 1956 rating decision the last final 
denial with respect to the claim for a "back disability."

The record indicates that in its May 1956 rating decision, 
the RO denied service connection for a back problem on the 
basis that there was no evidence of a back injury in service.  
The RO additionally found that the current examination report 
showed only developmental defects of the spine 
(spondylolisthesis of L5-S1 and spina bifida occulta of SI) 
without superimposed disability due to trauma.  

Of record at the time of the May 1956 rating decision were 
the Veteran's service treatment records, which show the 
Veteran was placed on limited duty for three days in May 1954 
for his back.  No subjective or objective findings were 
recorded.  In November 1954, a diagnosis of lumbago was 
recorded and the Veteran was treated with heat.  There were 
no further complaints in service.  Both entries were negative 
for evidence of a back injury.  A request for Army 
Information revealed that efforts to obtain a line of duty 
determination relative to a back injury at Fort Leonard Wood 
were unsuccessful.

Post-service, an April 1956 VA examination contained a lumbar 
spine x-ray which showed spondylolisthesis of the last lumbar 
vertebra with what appeared to be a three to four millimeter 
anterior subluxation of L5 on S1.  There was some narrowing 
of the lumbosacral joint space posteriorly.  There was spina 
bifida occulta of S1.  

Evidence associated with the claims folder subsequent to the 
May 1956 rating decision includes reports of VA examination 
dated in 2006 and 2007, VA outpatient treatment records dated 
between 1987 and 2008, and private medical records from 
Northwest General Hospital and Dr. LSL.  These records show 
the Veteran continues to be treated for a congenital 
disability, i.e. ankylosing spondylitis.  An undated letter 
from the Veteran's VA physician indicated that ankylosing 
spondylitis most often started in the early to mid twenties.  

After VA examination in March 2006, the examiner opined that 
low back pain, secondary to ankylosing spondylitis, with 
right lumbosacral radiculopathy, was not service connected.  
The examiner noted the Veteran was seen once in service for 
low back pain, but that after that he was symptom-free and 
was never seen by anybody until 1987, when he was diagnosed 
with ankylosing spondylitis.  The examiner concluded that 
ankylosing spondylitis was neither caused nor aggravated by 
the Veteran's service. 

During the October 2007 RO hearing, the Veteran testified 
that he injured his back in service when he fell off a truck.  
He stated that he was treated with pills.  At the April 2009 
Board hearing the Veteran testified that he injured his back 
when he fell off a bridge he was building and landed on the 
rocks.  He indicated that he went on sick call.  He further 
stated that as a result, he now had arthritis.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that injured his back in service and now has a 
chronic disability as a result of that injury.  As such, the 
evidence received since 1956 is duplicative or cumulative of 
that on file prior to the last final RO decision of that 
year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence shows 
that the Veteran sustained a back injury in service or that 
the currently diagnosed ankylosing spondylitis is related to 
the Veteran's period of active military service on any basis.  
In fact, the March 2006 VA examiner opined to the contrary.  
Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claim of 
entitlement to service connection for a back disability.   
See 38 C.F.R. § 3.156(a).  

C.  Service Connection 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Bilateral Hearing Loss

The Veteran essentially contends that he is entitled to 
service connection for bilateral hearing loss.  Specifically, 
he asserts that hearing loss is the result of loud noise from 
driving trucks in service, to include repeated backfire, as 
well as noise from the firing range, without the benefit of 
hearing protection.  

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.

As discussed below, hearing loss disability was not noted 
during service.  While hearing loss disability was eventually 
diagnosed years after service, the weight of the competent 
medical evidence is against a finding that the condition is 
related to service. 

The Veteran may well have been exposed to a loud noise during 
service while driving trucks; however, his service treatments 
records are devoid of a diagnosis of bilateral hearing loss.  
Upon enlistment examination in December 1953, the Veteran 
received a 15/15 on both the whispered and spoken voice 
tests.  The December 1955 separation examination showed no 
shift in hearing acuity, as he was again given a 15/15 on the 
whispered voice testing.  Spoken voice was not tested.  

Post-service, asymmetric hearing loss, left greater than 
right, was first noted in February 2000.  Additional VA 
outpatient treatment records dated in February 2001 show the 
Veteran reported a sudden decreased in hearing acuity on the 
left.  After examination, the Veteran was diagnosed with high 
frequency sensorineural hearing loss, left greater than 
right. 

In short, hearing loss disability was not shown in either ear 
during service nor was it shown for years thereafter.  
38 C.F.R. §§  3.307, 3.309.  Hearing loss disability was not 
shown until 2000.  Looking at documented diagnoses in the 
claims file, there is a 44-year evidentiary gap in this case 
between the Veteran's period of active service and the 
earliest objective medical evidence of hearing loss in 2000.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that bilateral hearing loss was the result of 
military service 44 years earlier.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of hearing loss between the period of active 
military service ending in 1956 and the first objective 
diagnosis in 2000, is itself evidence which tends to show 
that the Veteran's current condition did not have it's onset 
in service or for many years thereafter.

As the Veteran's bilateral hearing loss was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence. 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claim for service connection for bilateral 
hearing loss, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the Veteran contends he has bilateral hearing loss as a 
result of his period of military service, his statements do 
not constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

2.  Diabetes Mellitus.

The Veteran essentially contends that he is entitled to 
service connection for diabetes mellitus.  Specifically, the 
Veteran testified before the Board in April 2009 that he was 
thirsty in service and suffered from hot flashes.  He 
informed the Board that he did not seek treatment in service.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for diabetes 
mellitus is not warranted.  

At the outset, the Board notes that diabetes mellitus is a 
disease associated with exposure to certain herbicide agents 
and will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Here, however, as the Veteran did not 
serve in the Republic of Vietnam during the Vietnam era, he 
is not presumed to have been exposed during his period of 
service to an herbicide agent.  38 U.S.C.A. § 1116(f).   

Service connection is still possible under the traditional 
route.  As discussed above, to establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here, diabetes mellitus was not diagnosed during service or 
at separation.  Service treatment records contain no 
complaints or findings indicative of diabetes mellitus.    
While the Veteran maintains that he was treated for diabetes 
three years after his discharge, the file contains no records 
to support such a conclusion.  It appears the Veteran was 
first diagnosed with diabetes mellitus in 1985.  VA 
outpatient treatment records dated in 2005 show the Veteran 
reported a 20 year history of diabetes mellitus.  An entry 
dated in October 2005 clearly indicates the Veteran was 
diagnosed with diabetes in 1985.  There was no indication 
that diabetes mellitus was related to service.

Looking at documented diagnosis in the claims file, there is 
a 29-year evidentiary gap in this case between the Veteran's 
period of active service and the diagnosis of diabetes 
mellitus in 1985.  See Maxson, supra.  The absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove that diabetes mellitus was the 
result of military service 29 years earlier.  See Forshey, 12 
Vet. App. at 74. 

As the Veteran's diabetes mellitus was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence. 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  Because the 
evidence does not establish that the Veteran suffered an 
event, injury, or disease in service or that diabetes 
mellitus may be associated with such an event, injury, or 
disease in service, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.

While the Veteran contends that diabetes mellitus has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  The Veteran is not a 
medical professional and his statements as to diagnoses and 
etiology do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 494-95.  The evidence of record does 
not show diabetes mellitus during service or for years 
thereafter, nor does it show that the Veteran's current 
problems are related to service; the evidence is not in 
relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for diabetes 
mellitus, the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57 .   


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture to the right second metatarsal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disability is not reopened and to this extent only, the 
appeal is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


